 

TABLE OF CONTENTS

 

 

ARTICLE I SECURITY INTERESTS

5

 

1.1  

Grant of Security Interests

5

 

1.2  

Power of Attorney

5

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

6

 

2.1  

Chief Executive Office/Inventory and Equipment Locations

6

 

2.2  

State of Incorporation

6

 

2.3  

Trade Names; CHANGE OF NAME

7

ARTICLE III PROVISIONS CONCERNING ALL COLLATERAL

7

 

3.1  

Protection of Administrative Agent's Security

7

 

3.2  

Warehouse Receipts Non-Negotiable; THIRD-PARTY ACKNOWLEDGMENTS

7

 

3.3  

Further Actions

8

 

3.4  

Financing Statements

8

ARTICLE IV REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

 8

 

4.1

Remedies; Obtaining the Collateral Upon Default

8

 

4.2  

Remedies; Disposition of the Collateral

9

 

4.3  

Waiver of Claims

10

 

4.4  

Application of Proceeds

11

 

4.5  

Remedies Cumulative

13

 

4.6  

Discontinuance of Proceedings

13

ARTICLE V INDEMNITY

 14

 

5.1  

Indemnity

14

 

5.2  

Indemnity Obligations Secured by Collateral; SURVIVAL

14

ARTICLE VI DEFINITIONS

15

ARTICLE VII MISCELLANEOUS

19

 

7.1

Notices

19

 

7.2

Waiver; AMENDMENT

19

 

7.3  

Obligations Absolute

19

 

7.4  

Successors and Assigns

19

 

7.5  

Headings Descriptive

20

 

7.6  

Severability

20

 

7.7  

GOVERNING LAW

20

 

7.8

Borrower's Duties

20

 

7.9

Termination; RELEASE

20

 

7.10

Counterparts

21

 

7.11

The Administrative Agent

21

ARTICLE VIII SPECIAL PROVISIONS CONCERNING ACCOUNTS;  CONTRACT
RIGHTS;  INSTRUMENTS

22

 

8.1

Additional Representations and Warranties

22

 

8.2  

Maintenance of Records

22

 

8.3

Modification of Terms; ETC

23

 

8.4

Collection

23

 

8.5

Instruments

23

 

8.6

Further Actions

23

ARTICLE IX SPECIAL PROVISIONS CONCERNING MARKS

24

 

9.1

Additional Representations and Warranties

24

 

9.2

Licenses and Assignments

24

 

9.3

Infringements

24

 

9.4

Preservation of Marks

24

 

9.5

Maintenance of Registration

24

 

9.6

Future Registered Marks

25

 

9.7

Remedies

25

ARTICLE X SPECIAL PROVISIONS CONCERNING PATENTS AND COPYRIGHTS AND TRADE SECRETS

25

 

10.1  

Additional Representations and Warranties

25

 

10.2

Licenses and Assignments

26

 

10.3  

Infringements

26

 

10.4

Maintenance of Patents

26

 

10.5  

Prosecution of Patent Application

26

 

10.6  

Other Patents and Copyrights

27

 

10.7

Remedies

27

;

ANNEX A

Schedule of Chief Executive Offices

ANNEX B

Schedule of Inventory and Equipment Locations

ANNEX C

Schedule of Trade, Fictitious and Other Names

ANNEX D

Schedule of Marks

ANNEX E

Schedule of License Agreements and Assignments

ANNEX F

Schedule of Patents and Copyrights

ANNEX G

Schedule of Copyrights and Applications

ANNEX H

Assignment of Security Interest in U.S. Trademarks and Patents

ANNEX I

Assignment of Security Interest in U.S. Copyrights

 

 


AMENDED AND RESTATED

SECURITY AGREEMENT

between

BMC INDUSTRIES, INC.,

DEUTSCHE BANK TRUST COMPANY AMERICAS
(formerly named Bankers Trust Company),
as Administrative Agent

and

U.S. BANK NATIONAL ASSOCIATION

Dated as of September 27, 2002


 

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of September 27, 2002, is
between BMC INDUSTRIES, INC., a Minnesota corporation ("Borrower"), DEUTSCHE
BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
administrative agent (the "Administrative Agent") and U.S. BANK NATIONAL
ASSOCIATION ("US Bank") for the benefit of (i) the Lenders and the Agent under
the Credit Agreement hereinafter referred to (such Lenders and the Agent are
hereinafter called the "Bank Creditors"), (ii) if one or more Lenders (or any
Affiliate thereof) enter into one or more (A) interest rate protection
agreements (including, without limitation, interest rate swaps, caps, floors,
collars and similar agreements), (B) foreign exchange contracts, currency swap
agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency values and/or (C) other types of hedging
agreements from time to time (collectively, the "Interest Rate Protection or
Other Hedging Agreements") with, or guaranteed by, Borrower, any such Lender or
Lenders or any Affiliate of such Lender or Lenders (even if the respective
Lender subsequently ceases to be a Lender under the Credit Agreement for any
reason) so long as any such Lender or Affiliate participates in the extension of
such Interest Rate Protection or Other Hedging Agreements and their subsequent
assigns, if any (collectively, the "Other Creditors") and (iii) US Bank as
lender under the US Bank Letter of Credit Facility (as defined below) (the "LC
Creditor" and, together with the Other Creditors and the Bank Creditors,
hereinafter called the "Secured Creditors").  Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as hereinafter
defined) shall be used herein as so defined.

W I T N E S S E T H :

WHEREAS, Borrower, the financial institutions (the "Lenders") from time to time
party thereto and Bankers Trust Company, as Administrative Agent (together with
any successor agent, the "Agent"), have entered into an Amended and Restated
Credit Agreement, dated as of June 25, 1998, providing for the making of Loans
and the issuance of, and participation in, Letters of Credit as contemplated
therein (as used herein, the term "Credit Agreement" means the Credit Agreement
described above in this paragraph, as in effect on the date hereof and as
amended by that certain Second Amendment and Restatement Agreement dated as of
October 12, 2001 and as amended and restated by that certain Third Amended and
Restated Credit Agreement dated as of the date hereof, as the same may be
amended, modified, extended, renewed, replaced, restated or supplemented from
time to time, and including any agreement extending the maturity of or
restructuring of all or any portion of the Indebtedness under such agreement or
any successor agreements);

WHEREAS, Borrower may at any time and from time to time enter into, or
guarantee, one or more Interest Rate Protection or Other Hedging Agreements with
one or more Other Creditors;

WHEREAS, Borrower, Administrative Agent and US Bank previously entered into a
Security Agreement dated as of October 12, 2001 (the "Original Security
Agreement");

WHEREAS, it is a condition precedent to each of the above-described extensions
of credit that Borrower shall have executed and delivered this Agreement which
shall amend and restate the Original Security Agreement in its entirety; and

WHEREAS, Borrower desires to enter into this Agreement in order to satisfy the
condition described in the preceding paragraph;

NOW, THEREFORE, in consideration of the extensions of credit to be made to
Borrower and other benefits accruing to Borrower, the receipt and sufficiency of
which are hereby acknowledged, Borrower hereby makes the following
representations and warranties to the Administrative Agent for the benefit of
the Secured Creditors and hereby covenants and agrees with the Administrative
Agent for the benefit of the Secured Creditors as follows:

 

ARTICLE I
SECURITY INTERESTS

1.1              Grant of Security Interests.  (a)  As security for the prompt
and complete payment and performance when due of all of the Obligations,
Borrower does hereby pledge and grant to the Administrative Agent for the
benefit of the Secured Creditors, a continuing security interest of first
priority (subject to Liens evidenced by Permitted Filings and other Permitted
Liens) in, all of the right, title and interest of Borrower in, to and under all
of the following, whether now existing or hereafter from time to time
acquired:  (i) each and every Account, (ii) all Contracts, together with all
Contract Rights arising thereunder, (iii) all Inventory, (iv) all Equipment, (v)
all Marks, together with the registrations and right to all renewals thereof,
and the goodwill of the business of Borrower symbolized by the Marks, (vi) all
Patents and Copyrights, and all reissues, renewals or extensions thereof, (vii)
all computer programs of Borrower and all intellectual property rights therein
and all other proprietary information of Borrower, including, but not limited
to, Trade Secrets, (viii) all other Goods, General Intangibles, Chattel Paper,
Documents, Investment Property and Instruments, (ix) Letter of Credit Rights,
(x) Deposit Accounts, (xi) all cash, accounts, deposits and insurance policies
now or at any time hereafter in the possession or under control of Borrower or
its respective bailees and any interest therein, (xii) all vehicles, aircraft,
vessels, barges, railcars, rolling stock and fixtures owned by the Borrower,
together with accessions thereto and replacement parts therefor, and (xiii) all
Proceeds and products of any and all of the foregoing (all of the above,
collectively, the "Collateral").

(b)  The security interests of the Administrative Agent under this Agreement
extend to all Collateral of the kind which is the subject of this Agreement
which Borrower may acquire at any time during the continuation of this
Agreement.

1.2              Power of Attorney.  Borrower hereby constitutes and appoints
the Administrative Agent its true and lawful attorney, with full power after the
occurrence of and during the continuance of an Event of Default (in the name of
Borrower or otherwise), in the Administrative Agent's reasonable discretion, to
take any action and to execute any instrument required by this Agreement if
Borrower has failed to do so after demand by the Administrative Agent.

ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Borrower represents, warrants and covenants, which representations, warranties
and covenants shall survive execution and delivery of this Agreement, as
follows:

2.1              Chief Executive Office/Inventory and Equipment Locations.  The
chief executive office of Borrower is located at the address indicated on Annex
A hereto.  All Inventory and Equipment held on the date hereof by Borrower is
located at one of the locations shown on Annex B hereto (other than (i)
immaterial portions of Inventory or Equipment or (ii) Equipment out for
repair).    Prior to January 1, 2002, the Borrower shall not (x) move its chief
executive office to any of the States of Mississippi, Alabama or Florida, or (y)
move any Inventory or Equipment to any of the States of Mississippi, Alabama or
Florida until (i) it shall have given to the Administrative Agent not less than
30 days' prior written notice of its intention to do so, (ii) with respect to
such move, it shall have taken all action, reasonably satisfactory to the
Administrative Agent, to maintain the security interest of the Administrative
Agent in the Collateral intended to be granted and perfected under the Uniform
Commercial Code hereby at all times fully perfected and in full force and
effect, (iii) at the reasonable request of the Administrative Agent, it shall
have furnished a customary opinion of counsel reasonably acceptable to the
Administrative Agent to the effect that all financing or continuation statements
and amendments or supplements thereto have been filed in the appropriate filing
office or offices, and all other actions (including, without limitation, the
payment of all filing fees and taxes, if any, payable in connection with such
filings) have been taken, in order to perfect (and maintain the perfection and
priority of) the security interest granted hereby and (iv) the Administrative
Agent shall have received evidence that all other actions (including, without
limitation, the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby.

2.2              State of Incorporation.  The state of incorporation of Borrower
is indicated on Annex A hereto.  Borrower will not change its state of
incorporation except as in accordance with the last sentence of this Section
2.2.  Borrower shall not establish a new state of incorporation until (i) it
shall have given to the Administrative Agent not less than 30 days' prior
written notice of its intention to do so, clearly describing such new state of
incorporation and providing such other information in connection therewith as
the Administrative Agent may reasonably request, (ii) with respect to such new
state of incorporation, it shall have taken all action, reasonably satisfactory
to the Administrative Agent, to maintain the security interest of the
Administrative Agent in the Collateral intended to be granted and perfected
under the Uniform Commercial Code hereby at all times fully perfected and in
full force and effect, (iii) at the reasonable request of the Administrative
Agent, it shall have furnished a customary opinion of counsel reasonably
acceptable to the Administrative Agent to the effect that all financing or
continuation statements and amendments or supplements thereto have been filed in
the appropriate filing office or offices, and all other actions (including,
without limitation, the payment of all filing fees and taxes, if any, payable in
connection with such filings) have been taken, in order to perfect (and maintain
the perfection and priority of) the security interest granted hereby and (iv)
the Administrative Agent shall have received evidence that all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings have been taken, in order to
perfect (and maintain the perfection and priority of) the security interest
granted hereby.

2.3              Trade Names; Change of Name.  Borrower does not have and has
not operated in any jurisdiction under, or in the preceding 12 months has not
had nor has operated in any jurisdiction under, any trade names, fictitious
names or other names (including, without limitation, any names of divisions or
operations) except its legal name and such other trade, fictitious or other
names as are listed on Annex C hereto.  The corporation identification number or
other applicable formation identification number shall be set forth across from
the exact legal name of Borrower identified in Annex C.  Borrower shall not
change its legal name or assume or operate in any jurisdiction under any trade,
fictitious or other name in any manner which might make any financing statement
or continuation statement filed in connection therewith seriously misleading
except those names listed on Annex C hereto and new names (including, without
limitation, any names of divisions or operations) established in accordance with
the last sentence of this Section 2.3.  Borrower shall not assume or operate in
any jurisdiction under any new trade, fictitious or other name that would make
any financing statement or continuation statement filed in connection therewith,
seriously misleading until (i) it shall have given to the Administrative Agent
not less than 30 days' prior written notice of its intention so to do, clearly
describing such new name and the jurisdictions in which such new name shall be
used and providing such other information in connection therewith as the
Administrative Agent may reasonably request, (ii) with respect to such new name,
it shall have taken all action to maintain the security interest of the
Administrative Agent in the Collateral intended to be granted hereby at all
times fully perfected and in full force and effect, (iii) at the reasonable
request of the Administrative Agent, it shall have furnished a customary opinion
of counsel reasonablyacceptable to the Administrative Agent to the effect that
all financing or continuation statements and amendments or supplements thereto
have been filed in the appropriate filing office or offices, and (iv) the
Administrative Agent shall have received evidence that all other actions
(including, without limitation, the payment of all filing fees and taxes, if
any, payable in connection with such filings) have been taken, in order to
perfect (and maintain the perfection and priority of) the security interest
granted hereby.

ARTICLE III
PROVISIONS CONCERNING ALL COLLATERAL

3.1              Protection of Administrative Agent's Security.  Borrower will
do nothing to impair the rights of the Administrative Agent in the Collateral
other than dispositions, the creation of Liens and other encumbrances and other
actions permitted hereunder and under the Credit Agreement and other Loan
Documents.  

3.2              Warehouse Receipts Non-Negotiable; Third-Party
Acknowledgments.  Borrower agrees that if any warehouse receipt or receipt in
the nature of a warehouse receipt is issued with respect to any of its
Inventory, such warehouse receipt or receipt in the nature thereof shall not be
"negotiable" (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant
law).  Where Collateral with a fair market value of greater than $100,000 is in
the possession of a third party, Borrower will promptly notify Administrative
Agent of the occurrence of any such fact and will join with the Administrative
Agent in notifying the third party of the Administrative Agent's security
interest and obtaining an acknowledgment from the third party that it is holding
the Collateral for the benefit of the Administrative Agent.

3.3              Further Actions.  Borrower will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Administrative Agent
from time to time such lists, descriptions and designations of its Collateral,
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Administrative Agent
deems reasonably appropriate or advisable to perfect, preserve or protect its
security interest in the Collateral.  

3.4              Financing Statements.  Borrower agrees to deliver to the
Administrative Agent such financing statements, in form reasonably acceptable to
the Administrative Agent, as the Administrative Agent may from time to time
reasonably request or as are reasonably  necessary (or desirable in the
reasonable opinion of the Administrative Agent) to establish and maintain a
valid, enforceable, first priority perfected security interest (subject only to
Permitted Liens) in the Collateral as provided herein and the other rights and
security contemplated hereby all in accordance with the Uniform Commercial Code
as enacted in any and all relevant jurisdictions or any other relevant
law.  Borrower will pay any applicable filing fees, recordation taxes and
related expenses relating to its Collateral.  Borrower hereby authorizes the
Administrative Agent to file any such Uniform Commercial Code financing
statements without the signature of Borrower where permitted by law.

ARTICLE IV
REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT

4.1              Remedies; Obtaining the Collateral Upon Default.  Borrower
agrees that, if any Event of Default shall have occurred and be continuing, then
and in every such case, subject to any mandatory requirements of applicable law
then in effect, the Administrative Agent, in addition to any rights now or
hereafter existing under applicable law, shall have all rights as a secured
creditor under the Uniform Commercial Code in all relevant jurisdictions and
may:

(a)        personally, or by agents or attorneys, immediately take possession of
the Collateral or any part thereof, from Borrower or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon Borrower's premises where any of the Collateral
is located and remove the same and use in connection with such removal any and
all services, supplies, aids and other facilities of Borrower; and

(b)        instruct the obligor or obligors on any agreement, instrument or
other obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Administrative Agent
and may exercise any and all remedies of Borrower in respect of such Collateral;
and

(c)       sell, assign or otherwise liquidate, or direct Borrower to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof,
and take possession of the proceeds of any such sale or liquidation; and

(d)        take possession of the Collateral or any part thereof, by directing
Borrower in writing to deliver the same to the Administrative Agent at any place
or places reasonably designated by the Administrative Agent, in which event
Borrower shall at its own expense:

(i)         forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and there delivered to the Administrative
Agent, and

(ii)        store and keep any Collateral so delivered to the Administrative
Agent at such place or places pending further action by the Administrative Agent
as provided in Section 6.2 hereof, and

(iii)       while the Collateral shall be so stored and kept, provide such
guards and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition; and

(e)        license or sublicense (to the extent not in violation of the
license), whether on an exclusive or nonexclusive basis, any Marks (together
with associated goodwill), Patents or Copyrights included in the Collateral for
such term and on such conditions and in such manner as the Administrative Agent
shall in its sole judgment determine (taking into account such provisions as may
be necessary to protect and preserve such Marks, Patents or Copyrights); and

it being understood that Borrower's obligation so to deliver the Collateral is
of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Administrative Agent shall be entitled
to seek a decree requiring specific performance by Borrower of said obligation.

4.2              Remedies; Disposition of the Collateral.  If an Event of
Default shall have occurred and be continuing, then any Collateral repossessed
by the Administrative Agent under or pursuant to Section 4.1 hereof and any
other Collateral whether or not so repossessed by the Administrative Agent, may
be sold, assigned, leased or otherwise disposed of under one or more contracts
or as an entirety, and without the necessity of gathering at the place of sale
the property to be sold, and in general in such manner, at such time or times,
at such place or places and on such terms as the Administrative Agent may, in
compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any of the Collateral may be so sold, leased or
otherwise disposed of, in the condition in which the same existed when taken by
the Administrative Agent or after any overhaul or repair at the expense of
Borrower which the Administrative Agent shall determine to be commercially
reasonable.  Any such disposition which shall be a private sale or other private
proceedings permitted by such requirements shall be made upon not less than 10
days' written notice to Borrower specifying the time at which such disposition
is to be made and the intended sale price or other consideration therefor, and
shall be subject, for the 10 days after the giving of such notice, to the right
of Borrower or any nominee of Borrower to acquire the Collateral involved at a
price or for such other consideration at least equal to the intended sale price
or other consideration so specified.  Any such disposition which shall be a
public sale permitted by such requirements shall be made upon not less than 10
days' written notice to Borrower specifying the time and place of such sale and,
in the absence of applicable requirements of law, shall be by public auction
(which may, at the Administrative Agent's option, be subject to reserve), after
publication of notice of such auction not less than 10 days prior thereto in two
newspapers in general circulation in the City of New York or in such other
locations as may be necessary in order for the sale to be "commercially
reasonable" (as such term is used in Article 9 Part V of the New York Uniform
Commercial Code).  To the extent permitted by any such requirement of law, the
Administrative Agent and the Secured Creditors may bid for and become the
purchaser of the Collateral or any item thereof, offered for sale in accordance
with this Section without accountability to Borrower.  If, under mandatory
requirements of applicable law, the Administrative Agent shall be required to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to Borrower as hereinabove specified, the Administrative
Agent need give Borrower only such notice of disposition as shall be reasonably
practicable in view of such mandatory requirements of applicable law.  Borrower
agrees to do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale or sales of all or any portion of the
Collateral valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at Borrower's expense.

4.3              Waiver of Claims.  Except as otherwise provided in this
Agreement, BORROWER HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE AGENT'S TAKING
POSSESSION OR THE ADMINISTRATIVE AGENT'S DISPOSITION OF ANY OF THE COLLATERAL,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY
PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH RIGHT WHICH BORROWER WOULD OTHERWISE
HAVE UNDER THE CONSTITUTION OR ANY STATUTE OF THE UNITED STATES OR OF ANY STATE,
and Borrower hereby further waives, to the extent permitted by law:

(a)        all damages occasioned by such taking of possession except any
damages which are the direct result of the Administrative Agent's gross
negligence or willful misconduct;

(b)        all other requirements as to the time, place and terms of sale or
other requirements with respect to the enforcement of the Administrative Agent's
rights hereunder; and

(c)        all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and Borrower, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of Borrower therein and thereto, and shall
be a perpetual bar both at law and in equity against Borrower and against any
and all Persons claiming or attempting to claim the Collateral so sold, optioned
or realized upon, or any part thereof, from, through and under Borrower.

4.4              Application of Proceeds.  (a)  All moneys collected by the
Administrative Agent (or, to the extent the Pledge Agreement or any Mortgage to
which Borrower is a party requires proceeds of Collateral under such agreement
to be applied in accordance with the provisions of this Agreement, the Pledgee
or Mortgagee under such other agreement) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Administrative
Agent hereunder, shall be applied as follows:

> (i)         first, to the payment of all amounts owing the Administrative
> Agent of the type    described in clauses (iii) and (iv) of the definition of
> "Obligations";

> (ii)        second, to the extent proceeds remain after the application
> pursuant to the preceding clause (i), an amount equal to the outstanding
> Primary Obligations shall be paid to the Secured Creditors as provided in
> Section 4.4(e) hereof, with each Secured Creditor receiving an amount equal to
> such outstanding Primary Obligations or, if the proceeds are insufficient to
> pay in full all such Primary Obligations, its Pro Rata Share of the amount
> remaining to be distributed;

> (iii)       third, to the extent proceeds remain after the application
> pursuant to the preceding clauses (i) and (ii), an amount equal to the
> outstanding Secondary Obligations shall be paid to the Secured Creditors as
> provided in Section 4.4(e), with each Secured Creditor receiving an amount
> equal to its outstanding Secondary Obligations or, if the proceeds are
> insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
> of the amount remaining to be distributed; and
> 
> (iv)       fourth, to the extent proceeds remain after the application
> pursuant to the preceding clauses (i) through (iii), inclusive, and following
> the termination of this Agreement pursuant to Section 7.9(a) hereof, to
> Borrower or to whomever may be lawfully entitled to receive such surplus.

(b)        For purposes of this Agreement (i) "Pro Rata Share" shall mean, when
calculating a Secured Creditor's portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor's Primary Obligations or
Secondary Obligations, as the case may be, and the denominator of which is the
then outstanding amount of all Primary Obligations or Secondary Obligations, as
the case may be, (ii) "Primary Obligations" shall mean (A) in the case of the
Credit Agreement Obligations, all principal of, and interest on, all Loans, all
Unpaid Drawings theretofore made (together with all interest accrued thereon),
and the aggregate Stated Amounts of all Letters of Credit issued (or deemed
issued) under the Credit Agreement, and all Fees and (B) in the case of the
Other Obligations, all amounts due under the Interest Rate Protection or Other
Hedging Agreements (other than indemnities, fees (including, without limitation,
attorneys' fees) and similar obligations and liabilities) and (iii) "Secondary
Obligations" shall mean all Obligations other than Primary Obligations.

(c)        When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 4.4 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations.  If any payment to any Secured Creditor of its Pro Rata Share of
any distribution would result in overpayment to such Secured Creditor, such
excess amount shall instead be distributed in respect of the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of the other Secured
Creditors, with each Secured Creditor whose Primary Obligations or Secondary
Obligations, as the case may be, have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Primary Obligations or Secondary Obligations, as the case may be, of
such Secured Creditor and the denominator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.

(d)        Each of the Secured Creditors agrees and acknowledges that if the
Bank Creditors are to receive a distribution on account of undrawn amounts with
respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement (which shall only occur after all outstanding Loans and Unpaid
Drawings with respect to such Letters of Credit have been paid in full), such
amounts shall be paid to the Agent under the Credit Agreement and held by it,
for the equal and ratable benefit of the Bank Creditors, as cash security for
the repayment of Obligations owing to the Bank Creditors as such.  If any
amounts are held as cash security pursuant to the immediately preceding
sentence, then upon the termination of all outstanding Letters of Credit, and
after the application of all such cash security to the repayment of all
Obligations owing to the Bank Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Agent to the Administrative Agent for distribution
in accordance with Section 4.4(a) hereof.

(e)        Except as set forth in Section 4.4(d) hereof, all payments required
to be made hereunder shall be made (i) if to the Bank Creditors, to the Agent
under the Credit Agreement for the account of the Bank Creditors, and (ii) if to
the Other Creditors, to the trustee, paying agent or other similar
representative (each a "Representative") for the Other Creditors or, in the
absence of such a Representative, directly to the Other Creditors.

(f)         For purposes of applying payments received in accordance with this
Section 4.4, the Administrative Agent shall be entitled to rely upon (i) the
Agent under the Credit Agreement and (ii) the Representative for the Other
Creditors or, in the absence of such a Representative, upon the Other Creditors
for a determination (which the Agent, each Representative for any Secured
Creditors and the Secured Creditors agree (or shall agree) to provide upon
request of the Administrative Agent) of the outstanding Primary Obligations and
Secondary Obligations owed to the Bank Creditors or the Other Creditors, as the
case may be.  Unless it has actual knowledge (including by way of written notice
from a Bank Creditor or an Other Creditor) to the contrary, the Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Administrative Agent, in acting hereunder, shall be entitled to assume
that no Secondary Obligations are outstanding.  Unless it has actual knowledge
(including by way of written notice from an Other Creditor) to the contrary, the
Administrative Agent, in acting hereunder, shall be entitled to assume that no
Interest Rate Protection or Other Hedging Agreements are in existence.

(g)        It is understood and agreed that Borrower shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral hereunder and the aggregate amount of the sums
referred to in clauses (i) through (iii), inclusive, of Section 4.4(a) hereof.

4.5              Remedies Cumulative.   Each and every right, power and remedy
hereby specifically given to the Administrative Agent shall be in addition to
every other right, power and remedy specifically given under this Agreement, the
Interest Rate Protection or Other Hedging Agreements, the other Loan Documents
or now or hereafter existing at law or in equity, or by statute and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time or simultaneously and as often and
in such order as may be deemed expedient by the Administrative Agent.   All such
rights, powers and remedies shall be cumulative and the exercise or the
beginning of the exercise of one shall not be deemed a waiver of the right to
exercise any other or others.   No delay or omission of the Administrative Agent
in the exercise of any such right, power or remedy and no renewal or extension
of any of the Obligations and no course of dealing between Borrower and the
Administrative Agent or any holder of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence therein.  No notice to or demand on
Borrower in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Administrative Agent to any other or further action in any circumstances
without notice or demand.   In the event that the Administrative Agent shall
bring any suit to enforce any of its rights hereunder and shall be entitled to
judgment, then in such suit the Administrative Agent may recover reasonable
expenses, including reasonable attorneys' fees, and the amounts thereof shall be
included in such judgment.

4.6              Discontinuance of Proceedings.  In case the Administrative
Agent shall have instituted any proceeding to enforce any right, power or remedy
under this Agreement by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case Borrower, the Administrative Agent and each holder of any of the
Obligations shall be restored to their former positions and rights hereunder
with respect to the Collateral subject to the security interest created under
this Agreement (except to the extent of any such adverse determination), and all
rights, remedies and powers of the Administrative Agent shall continue (a) as if
no such proceeding had been instituted, in the case of any such proceeding so
discontinued or abandoned, or (b) as if no proceeding had been instituted,
except to the extent of the determination, in the case of any such proceeding so
adversely determined.

ARTICLE V
INDEMNITY

5.1              Indemnity.  (a)  Borrower agrees to indemnify and hold harmless
the Administrative Agent and each Secured Creditor and their respective
successors, assigns, employees, agents and servants (individually an
"Indemnitee," and collectively the "Indemnitees") from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and to reimburse each Indemnitee for
all costs and expenses, including reasonable attorneys' fees, growing out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any Interest Rate Hedging Agreement or
under any other Loan Document (but excluding any claims, demands, losses,
judgments and liabilities or expenses to the extent incurred by reason of gross
negligence or willful misconduct of such Indemnitee).  If and to the extent that
the obligations of the Borrower under this Section 5.1(a) are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

(b)        Without limiting the application of Section 5.1(a) hereof, Borrower
agrees to pay, or reimburse the Administrative Agent for any and all reasonable
fees, costs and expenses of whatever kind or nature incurred in connection with
the creation, preservation or protection of the Administrative Agent's Liens on,
and security interest in, the Collateral, including, without limitation, all
reasonable fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other reasonable fees, costs and expenses in
connection with protecting, maintaining or preserving the Collateral and the
Administrative Agent's interest therein, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions, suits or proceedings
arising out of or relating to the Collateral.

(c)        Without limiting the application of Section 5.1(a) or (b) hereof,
Borrower agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Borrower in this Agreement, any Interest Rate Protection or Other Hedging
Agreement, any other Loan Document or in any writing contemplated by or made or
delivered pursuant to or in connection with this Agreement, any Interest Rate
Protection or Other Hedging Agreement or any other Loan Document.

(d)        If and to the extent that the obligations of Borrower under this
Section 5.1 are unenforceable for any reason, Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

5.2              Indemnity Obligations Secured by Collateral; Survival.  Any
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral prior to
the release of the Collateral pursuant to the terms hereof.  The indemnity
obligations of Borrower contained in this Article V shall continue in full force
and effect notwithstanding the full payment of all the Notes issued under the
Credit Agreement, the termination of all Interest Rate Protection or Other
Hedging Agreements and the payment of all other Obligations (but excluding any
unasserted contingent and indemnification obligations which survive the
termination hereof) and notwithstanding the discharge thereof.

ARTICLE VI
DEFINITIONS

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

"Account" shall have the meaning provided in the Uniform Commercial Code.

"Administrative Agent" shall have the meaning provided in the first paragraph of
this Agreement.

"Agent" shall have the meaning provided in the first WHEREAS clause of this
Agreement.

"Agreement" shall mean this Amended and Restated Security Agreement as the same
may be modified, supplemented, extended, renewed, replaced, restated or amended
from time to time in accordance with its terms.

"Bank Creditor" shall have the meaning provided in the first paragraph of this
Agreement.

"Borrower" shall have the meaning provided in the first paragraph of this
Agreement.

"Chattel Paper" shall have the meaning provided in the Uniform Commercial Code.

"Class" shall have the meaning provided in Section 7.2 of this Agreement.

"Collateral" shall have the meaning provided in Section 1.1(a) of this
Agreement.

"Contract Rights" shall mean all rights of Borrower (including, without
limitation, all rights to payment) under each Contract.

"Contracts" shall mean all contracts between Borrower and one or more additional
parties (including, without limitation, (i) each partnership agreement to which
Borrower is a party and (ii) any Interest Rate Protection or Other Hedging
Agreements), but excluding licenses, agreements and leases, which are immaterial
to the operations of Borrower, to the extent that the terms thereof prohibit the
assignment of, or granting of a security interest in, such licenses, agreements
or leases.

"Copyrights" shall mean any United States copyright which Borrower now owns or
hereafter acquires, including any registrations of any Copyrights in the United
States Copyright Office, as well as any application for a United States
copyright registration now or hereafter made with the United States Copyright
Office by Borrower.

"Credit Agreement" shall have the meaning provided in the first WHEREAS clause
of this Agreement.

"Credit Agreement Obligations" shall have the meaning provided in the definition
of "Obligations" in this Article VI.

"Default" shall mean any event which, with notice or lapse of time, or both,
would constitute an Event of Default.

"Deposit Accounts" shall have the meaning provided in the Uniform Commercial
Code.

"Documents" shall have the meaning provided in the Uniform Commercial Code.

"Equipment" shall mean any "equipment," as such term is defined in the Uniform
Commercial Code, now or hereafter owned by Borrower.

"Event of Default" shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event, without limitation, include any payment
default on any of the Obligations after the expiration of any applicable grace
period.

"General Intangibles" shall have the meaning provided in the Uniform Commercial
Code.

"Goods" shall have the meaning provided in the Uniform Commercial Code.

"Indemnitee" shall have the meaning provided in Section 5.1 of this Agreement.

"Instrument" shall have the meaning provided in Article 9 of the Uniform
Commercial Code.

"Interest Rate Protection or Other Hedging Agreements" shall have the meaning
provided in the first paragraph of this Agreement.

"Inventory" shall mean all "inventory" as such term is defined in the Uniform
Commercial Code, now or hereafter owned by Borrower.

"Investment Property" shall have the meaning ascribed thereto in Article 9 of
the UCC.

"LC Creditor" shall have the meaning provided in the first WHEREAS clause of
this Agreement.

"Lenders" shall have the meaning provided in the first WHEREAS clause of this
Agreement.

"Letter-of-Credit Rights" shall have the meaning provided in the Uniform
Commercial Code.

"Marks" shall mean all right, title and interest in and to any trademarks and
service marks and trade names now held or hereafter acquired by Borrower, which
are registered in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any state thereof or any
political subdivision thereof and any application for such trademarks and
service marks, as well as any unregistered marks used by Borrower in the United
States and trade dress including logos, designs, trade names, company names,
business names, fictitious business names and other business identifiers in
connection with which any of these registered or unregistered marks are used in
the United States, but excluding all intent-to-use trademark applications for
which an application to allege use under 15 U.S.C. §1051(c) and/or for which a
statement of use under 15 U.S.C. §1051(d) has not been filed, which applications
are identified in Annex D (III).

"Obligations" shall mean (i) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations
(including, without limitation, all "Obligations" as such term is defined in the
Credit Agreement and all obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of
Borrower now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement or any other Loan Document to which
Borrower is a Party and the due performance and compliance by Borrower with all
of the terms, conditions and agreements contained in each such Loan Document
(all such obligations and liabilities being herein collectively called the
"Credit Agreement Obligations"); (ii) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities of
Borrower now existing or hereafter incurred under, arising out of or in
connection with (x) any Interest Rate Protection or Other Hedging Agreement,
whether such Interest Rate Protection or Other Hedging Agreement is now in
existence or hereafter arising and the due performance and compliance by
Borrower with all of the terms, conditions and agreements contained therein and
(y) the US Bank Letter of Credit Facility up to a maximum amount of $2,000,000
(provided that at no time shall there be more than $2,000,000 under the US Bank
Letter of Credit Facility secured by the Security Documents) (all such
obligations and liabilities described in this clause (ii) being herein
collectively called the "Other Obligations"); (iii) any and all sums advanced by
the Administrative Agent in order to preserve the Collateral or preserve its
security interest in the Collateral; (iv) in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
Borrower referred to in clauses (i) and (ii), after an Event of Default shall
have occurred and be continuing, the reasonable expenses of taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Administrative Agent of its rights
hereunder, together with reasonable attorneys' fees and court costs; and (v) all
amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement under Section 6.1 of this Agreement.  It is acknowledged and
agreed that the "Obligations" shall include extensions of credit of the types
described above, whether outstanding on the date of this Agreement or extended
from time to time after the date of this Agreement.

"Other Creditors" shall have the meaning provided in the first paragraph of this
Agreement.

"Other Obligations" shall have the meaning provided in the definition of
"Obligations" in this Article VI.

"Patents" shall mean any United States patent now or hereafter owned by
Borrower, as well as any application for a United States patent now or hereafter
owned by Borrower, but excluding patents and applications for patents that
Borrower is prohibited by written contract from assigning or granting a security
interest in.

"Permitted Filings" shall mean any filing or similar item that was a matter of
public record on October 12, 2001, with respect to Collateral secured by the
Original Security Agreement, or on the date hereof, with respect to any other
Collateral.

"Primary Obligations" shall have the meaning provided in Section 4.4(b) of this
Agreement.

"Pro Rata Share" shall have the meaning provided in Section 4.4(b) of this
Agreement.

"Proceeds" shall have the meaning provided in the Uniform Commercial Code.

"Representative" shall have the meaning provided in Section 5.4(e) of this
Agreement.

"Required Secured Creditors" shall mean (i) the Required Lenders (or, to the
extent required by Article XI of the Credit Agreement, all of the Lenders) under
the Credit Agreement so long as any Credit Agreement Obligations remain
outstanding and (ii) in any situation not covered by preceding clause (i), the
holders of a majority of the outstanding principal amount of the Other
Obligations.

"Requisite Creditors" shall have the meaning provided in Section 7.2 of this
Agreement.

"Secondary Obligations" shall have the meaning provided in Section 4.4(b) of
this Agreement.

"Secured Creditors" shall have the meaning provided in the first paragraph of
this Agreement.

"Termination Date" shall have the meaning provided in Section 7.9 of this
Agreement.

"Trade Secrets" shall mean any know-how, technology, product formulations,
procedures and product and manufacturing specifications or standards now or
hereafter utilized by Borrower in Borrower's business.

"Uniform Commercial Code" or "UCC" shall mean the Uniform Commercial Code as now
or hereafter in effect from time to time in the State of New York or any other
applicable jurisdiction.

"US Bank Letter of Credit Facility" means that certain revolving letter of
credit facility in effect on the date hereof pursuant to that certain Continuing
Reimbursement Agreement for Commercial Letters of Credit, dated as of July 14,
2000 by and among the LC Creditor and the Borrower providing for commercial
letters of credit; provided, however, that at no time shall there be more than a
maximum amount of $2,000,000 under the US Bank Letter of Credit Facility secured
by the Security Documents.

ARTICLE VII
MISCELLANEOUS

7.1&nb3p;             Notices.  All such notices and communications hereunder
shall be sent or delivered in accordance with the terms of the Credit Agreement.

7.2              Waiver; Amendment.   None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by Borrower and the Administrative Agent (with the
written consent of the Required Lenders, or to the extent required by Section
11.1 of the Credit Agreement, all the Lenders); provided, however, that any
change, waiver, modification or variance affecting the rights and benefits of a
single Class of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall require the written consent of the Requisite Creditors of
such affected Class.  For the purpose of this Agreement, the term "Class" shall
mean each class of Secured Creditors, i.e., whether (i) the Bank Creditors as
holders of the Credit Agreement Obligations or (ii) the Other Creditors as the
holders of the Other Obligations; and the term "Requisite Creditors" of any
Class shall mean each of (A) with respect to the Credit Agreement Obligations,
the Required Lenders and (B) with respect to the Other Obligations, the holders
of at least a majority of all obligations outstanding from time to time under
the Interest Rate Protection Agreements or Other Hedging Agreements.

7.3              Obligations Absolute.   The obligations of Borrower hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by, (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of Borrower; (b) any exercise
or non-exercise, or any waiver of, any right, remedy, power or privilege under
or in respect of this Agreement, any other Loan Document or any Interest Rate
Protection or Other Hedging Agreement except as specifically set forth in a
waiver granted pursuant to Section 7.2 hereof; or (c) any amendment to or
modification of any Loan Document or any Interest Rate Protection or Other
Hedging Agreement or any security for any of the Obligations; whether or not
Borrower shall have notice or knowledge of any of the foregoing.

7.4              Successors and Assigns.  This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the Administrative Agent, each Secured Creditor and Borrower
and their respective successors and assigns, provided that Borrower may not
transfer or assign any or all of its rights or obligations hereunder without the
written consent of the Required Secured Creditors.  All agreements, statements,
representations and warranties made by Borrower herein or in any certificate or
other instrument delivered by Borrower or on its behalf under this Agreement
shall be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of this Agreement, the other Loan Documents
and the Interest Rate Protection or Other Hedging Agreements regardless of any
investigation made by the Secured Creditors or on their behalf.

7.5              Headings Descriptive.   The headings of the several sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

7.6              Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

7.7              GOVERNING LAW.   THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

7.8              Borrower's Duties.   It is expressly agreed, anything herein
contained to the contrary notwithstanding, that Borrower shall remain liable to
perform all of the obligations, if any, assumed by it with respect to the
Collateral and the Administrative Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Administrative Agent be required or obligated in any
manner to perform or fulfill any of the obligations of Borrower under or with
respect to any Collateral.

7.9              Termination; Release.   (a)  After the Termination Date, this
Agreement shall automatically terminate (provided that all indemnities set forth
herein including, without limitation, in Section 5.1 hereof shall survive such
termination) and the Administrative Agent, at the request and expense of
Borrower, will execute and deliver to Borrower a proper instrument or
instruments (including Uniform Commercial Code termination statements on form
UCC-3) acknowledging the satisfaction and termination of this Agreement, and
will duly assign, transfer and deliver to Borrower (without recourse and without
any representation or warranty) such of the Collateral of Borrower and as has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement.  As used in this Agreement, "Termination Date" shall mean the date
upon which all Interest Rate Protection or Other Hedging Agreements have been
terminated, no Note under the Credit Agreement is outstanding (and all Loans
have been repaid in full), all Letters of Credit have been terminated and all
Obligations (as defined in the Credit Agreement) then outstanding (other than
any indemnities described in Section 5.1 hereof and in Section 11.4 of the
Credit Agreement with respect to which no claim has been asserted) have been
paid in full in cash.

(b)        In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by Section
8.7 of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 11.1 of the Credit
Agreement) and the proceeds of such sale or sales or from such release are
applied in accordance with the provisions of Section 4.4 of the Credit
Agreement, to the extent required to be so applied, such Collateral will be sold
free and clear of the Liens created by this Agreement and the Administrative
Agent, at the request and expense of Borrower, will duly assign, transfer and
deliver to Borrower (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and has not theretofore been released pursuant to this Agreement.  The
Administrative Agent shall also be entitled to and is hereby authorized and
directed to duly assign, transfer and deliver such of the Collateral as provided
in Section 11.20(b) of the Credit Agreement.

(c)        At any time that Borrower desires that the Administrative Agent take
any action to acknowledge or give effect to any release of Collateral pursuant
to the foregoing Section 7.9(a) or (b), as the case may be, it shall deliver to
the Administrative Agent a certificate signed by an Authorized Officer stating
that the release of the respective Collateral is permitted pursuant to Section
7.9(a) or (b), as the case may be.

(d)        The Administrative Agent shall have no liability whatsoever to any
Secured Creditor as a result of any release of Collateral by it in accordance
with this Section 7.9.

7.10          Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with Borrower and the
Administrative Agent.

7.11          The Administrative Agent.  The Administrative Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement.  It is expressly understood and agreed by the parties
hereto and each Secured Creditor, by accepting the benefits of this Agreement,
acknowledges and agrees that the obligations of the Administrative Agent as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and as provided in the Uniform Commercial
Code in the State of New York.   The Administrative Agent shall act hereunder on
the terms and conditions set forth in Article IX and Section 11.18 of the Credit
Agreement.

7.12          US Bank.  (a) US Bank as LC Creditor under the US Bank Letter of
Credit Facility and in its capacity as a Secured Party hereunder hereby
irrevocably designates and appoints Bankers Trust Company as Administrative
Agent under this Agreement and irrevocably authorizes Bankers Trust Company to
act as its Administrative Agent and to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent under this Agreement and
the Loan Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary in this Agreement, the
Administrative Agent shall not have any duties or responsibilities with respect
to US Bank in its capacity LC Creditor under the US Bank Letter of Credit
Facility or any fiduciary relationship with US Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.

            (b)        For avoidance of doubt, US Bank expressly acknowledges
that all rights and remedies of the Administrative Agent hereunder shall be
exercised by the Administrative Agent in accordance with the applicable
provisions of the Credit Agreement, and no consent of, or notice to, US Bank
shall be required with respect thereto and US Bank shall not undertake any
separate action with respect to the Collateral.  The sole right of US Bank
hereunder shall be to receive its proportionate share of any proceeds received
by the Administrative Agent hereunder in accordance with the terms hereof.

7.13          Amended and Restated.   This Agreement amends and restates the
Original Security Agreement and is not in satisfaction of payment of any
obligations thereunder and does not constitute a novation of the Original
Security Agreement but rather shall relate back to the time of the Original
Security Agreement for the purposes of filing and perfection.

ARTICLE VIII
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS

8.1              Additional Representations and Warranties.  As of the time when
each of its Accounts arises, Borrower shall be deemed to have represented and
warranted that such Account, and all records, papers and documents of Borrower
relating thereto (if any) are genuine and in all material respects what they
purport to be, and that all papers and documents of Borrower (if any) relating
thereto to the best knowledge of Borrower (i) will represent the genuine, legal,
valid and binding obligation of the account debtor evidencing indebtedness
unpaid and owed by the respective account debtor arising out of the performance
of labor or services or the sale or lease and delivery of the merchandise listed
therein, or both, (ii) will be the only original writings of Borrower evidencing
and embodying such obligation of the account debtor named therein (other than
copies created for general accounting purposes), (iii) will evidence true and
valid obligations, enforceable in accordance with their respective terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium and general
principles of equityand (iv) will be in material compliance and will conform in
all material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.

8.2              Maintenance of Records.  Borrower will keep and maintain at its
own cost and expense accurate and complete records of its Accounts and
Contracts, including, but not limited to, records of all payments received, all
credits granted thereon, all merchandise returned and all other dealings
therewith, and Borrower will make the same available on Borrower's premises to
the Administrative Agent for inspection, at Borrower's own cost and expense (not
to exceed reasonable costs and expenses), at any and all reasonable times upon
prior notice to an Responsible Officer of Borrower.  At the request of the
Administrative Agent and upon the occurrence and during the continuance of an
Event of Default, Borrower shall, at its own cost and expense, deliver all
tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the Administrative Agent or to its representatives (copies
of which evidence and books and records may be retained by Borrower).  Upon the
occurrence and during the continuance of an Event of Default, if the
Administrative Agent so directs, Borrower shall legend, in form and manner
reasonably satisfactory to the Administrative Agent, the Accounts and the
Contracts, as well as books, records and documents of Borrower evidencing or
pertaining to such Accounts and Contracts with an appropriate reference to the
fact that the Administrative Agent and that the Administrative Agent has a
security interest therein.

8.3              Modification of Terms; etc.  Borrower shall not rescind or
cancel any indebtedness evidenced by any Account or under any Contract, or
modify any term relating to such indebtedness or make any adjustment with
respect thereto, or extend or renew the same, or compromise or settle any
material dispute, claim, suit or legal proceeding relating thereto, or sell any
Account or Contract, or interest therein, without the prior written consent of
the Administrative Agent (not to be unreasonably withheld or delayed), except as
permitted by Section 8.4 hereof or the Credit Agreement.   Borrower will duly
fulfill in all material respects all obligations on its part to be fulfilled
under or in connection with the Accounts and Contracts and will do nothing to
impair the rights of the Administrative Agent in the Accounts or Contracts.

8.4              Collection.   Borrower shall endeavor to cause to be collected
from the account debtor named in each of its Accounts or obligor under any
Contract, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with sound business
judgement) any and all amounts owing under or on account of such Account or
Contract, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account or under such Contract,
except that, unless an Event of Default has occurred and is continuing, Borrower
may allow in the ordinary course of business as adjustments to amounts owing
under its Accounts and Contracts (i) an extension or renewal of the time or
times of payment, or settlement for less than the total unpaid balance, which
Borrower finds appropriate in accordance with sound business judgment and (ii) a
refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which Borrower finds
appropriate in accordance with sound business judgment.  The reasonable costs
and expenses (including, without limitation, reasonable attorneys' fees) of
collection, whether incurred by Borrower or the Administrative Agent, shall be
borne by Borrower.

8.5              Instruments.  If Borrower owns or acquires any Instrument
constituting Collateral, Borrower will within 15 days notify the Administrative
Agent thereof, and upon request by the Administrative Agent will promptly
deliver such Instrument to the Administrative Agent appropriately endorsed to
the order of the Administrative Agent as further security hereunder.

8.6              Further Actions.   Borrower will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Administrative Agent
from time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments and take such further
steps relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Administrative
Agent may reasonably require.

ARTICLE IX
SPECIAL PROVISIONS CONCERNING MARKS

9.1              Additional Representations and Warranties.  Borrower represents
and warrants that it is the true and lawful exclusive owner of or otherwise has
the right to use the Marks listed in Annex D(I) and D(II) hereto for Borrower
and that said listed Marks include all the United States federal trademark
registrations or applications registered in the United States Patent and
Trademark Office.  Borrower represents and warrants that it owns or is licensed
to use or is not prohibited from using all Marks that it uses.  Borrower further
warrants that, except as set forth in Annex D(IV), it is aware of no third party
claim that any aspect of Borrower's present or contemplated business operations
infringes or will infringe any Mark.  Borrower represents and warrants that it
is the owner of record of or otherwise has the right to use all United States
registrations and applications listed in Annex D(I) and D(II) hereto and that
said registrations are valid, subsisting, have not been canceled and that,
except as set forth in Annex D(IV), Borrower is not aware of any third-party
claim that any of said registrations is invalid or unenforceable.  Borrower
hereby grants to the Administrative Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
in order to effect an absolute assignment of all right, title and interest in
each Mark and associated goodwill, and record the same.

9.2              Licenses and Assignments.  Other than the license agreements
listed on Annex E hereto and any extensions or renewals thereof, Borrower hereby
agrees not to divest itself of any right under any Mark absent prior written
approval of the Administrative Agent (which shall not be unreasonably withheld
or delayed), except that Borrower may license any of its rights in such a Mark
in the ordinary course of business provided that such license does not
materially interfere with the business of Borrower.

9.3              Infringements.   Borrower agrees, promptly upon learning
thereof, to notify the Administrative Agent in writing of the name and address
of, and to furnish such pertinent information that may be available with respect
to (except for any privileged communication), any party who may be infringing or
otherwise violating any of Borrower's rights in and to any Mark to the extent
that Borrower reasonably believes that such infringement or violation is
material to its business, or with respect to any party claiming that Borrower's
use of any Mark violates any property right of that party.  Borrower further
agrees, if consistent with good business practice and unless otherwise agreed by
the Administrative Agent, to diligently prosecute any Person infringing any Mark
to the extent that Borrower reasonably believes that such infringement is
material to its business.

9.4              Preservation of Marks.   Borrower agrees to use its Marks in
interstate commerce during the time in which this Agreement is in effect,
sufficiently to preserve such Marks as trademarks or service marks registered
under the laws of the United States; provided that, to the extent permitted by
the Credit Agreement, Borrower shall not be obligated to preserve any Mark in
the event Borrower determines, in its reasonable business judgment, that the
preservation of such Mark is no longer desirable in the conduct of its business.

9.5              Maintenance of Registration.  Borrower shall, at its own
expense, diligently process all documents required by the Trademark Act of 1946,
15 U.S.C. §§ 1051 et seq. to maintain trademark registrations, including but not
limited to affidavits of use and applications for renewals of registration in
the United States Patent and Trademark Office for all of its Marks pursuant to
15 U.S.C. §§ 1058(a), 1059 and 1065, and shall pay all fees and disbursements in
connection therewith and shall not abandon any such filing of affidavit of use
or any such application of renewal prior to the exhaustion of all reasonable
administrative and judicial remedies without prior written consent of the
Administrative Agent (which consent will not be unreasonably withheld or
delayed) except if, in its reasonable business judgment, such action is no
longer desirable in the conduct of its business.

9.6              Future Registered Marks.  If any Mark registration issues
hereafter to Borrower as a result of any application now or hereafter pending
before the United States Patent and Trademark Office, within 60 days of receipt
of such certificate, Borrower shall deliver to the Administrative Agent a copy
of such certificate, and a grant of security in such Mark to the Administrative
Agent, confirming the grant thereof hereunder, the form of such confirmatory
grant to be substantially the same as the form hereof.

9.7              Remedies.  If an Event of Default shall occur and be
continuing, the Administrative Agent may, by written notice to Borrower, take
any or all of the following actions:  (i) declare the entire right, title and
interest of Borrower in and to each of its Marks together with the goodwill of
the business associated therewith, together with all trademark rights and rights
of protection to the same, vested in the Administrative Agent for the benefit of
the Secured Creditors, in which event such rights, title and interest shall
immediately vest, in the Administrative Agent for the benefit of the Secured
Creditors, in which case the Administrative Agent shall be entitled to exercise
the power of attorney referred to in Section 9.1 to execute, cause to be
acknowledged and notarized and record said absolute assignment with the
applicable agency; (ii) take and use or sell the Marks together with the
goodwill of Borrower's business symbolized by the Marks and the right to carry
on the business and use the assets of Borrower in connection with which the
Marks have been used; and (iii) direct Borrower to refrain, in which event
Borrower shall refrain, from using the Marks in any manner whatsoever, directly
or indirectly, and, if requested by the Administrative Agent, change Borrower's
corporate name to eliminate therefrom any use of any Mark and execute such other
and further documents that the Administrative Agent may request to further
confirm this and to transfer ownership of the Marks and any registrations and
any trademark application in the United States Patent and Trademark Office or
any equivalent government agency or office in any foreign jurisdiction to the
Administrative Agent.

ARTICLE X
SPECIAL PROVISIONS CONCERNING PATENTS AND COPYRIGHTS AND TRADE SECRETS

10.1          Additional Representations and Warranties.  Borrower represents
and warrants that it is the true and lawful exclusive owner of or otherwise has
the right to use (i) all material Trade Secrets necessary to operate the
business of Borrower, (ii) the Patents listed in Annex F hereto for Borrower and
(iii) the Copyrights listed in Annex G hereto for Borrower, that to the best of
its knowledge said Patents include all the United States patents and
applications for United States patents that Borrower now owns or otherwise has
the right to use (except for any patent that Borrower does not have the right to
assign or grant a security interest in) and that said Copyrights constitute all
the United States copyrights registered with the United States Copyright Office
and applications for United States copyrights that Borrower now owns or
otherwise has the right to use and that in each case are necessary in the
conduct of the business of Borrower.  Borrower represents and warrants that it
owns or is licensed to practice under all Patents and Copyrights that it now
uses or practices under.  Borrower further warrants that, except as set forth in
Schedule F(I), it is aware of no third party claim that any aspect of Borrower's
present or contemplated business operations infringes or will infringe any
patent or any copyright or Borrower has misappropriated any Trade Secrets or
proprietary information.   Borrower hereby grants to the Administrative Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office or the United States Copyright Office
in order to effect an absolute assignment of all right, title and interest in
each Patent and Copyright, and record the same.

10.2          Licenses and Assignments.  Other than the license agreements
listed on Annex E hereto and any extensions or renewals thereof, Borrower hereby
agrees not to divest itself of any right under any Patent or Copyright absent
prior written approval of the Administrative Agent except that Borrower may
license any of its rights to such Patent or Copyright in the ordinary course of
business provided that such license does not materially interfere with the
business of Borrower or any Subsidiary consistent with past practices or as is
consistent with its existing licensing strategy.

10.3          Infringements.   Borrower agrees, promptly upon learning thereof,
to furnish the Administrative Agent in writing with all pertinent information
(except for any privileged information) available to Borrower with respect to
any infringement or other violation of Borrower's rights in and to any Patent or
Copyright to the extent that Borrower reasonably believes that such infringement
or violation is material to its business, or with respect to any claim that
practice of any Patent or Copyright violates any property right of a third
party, or with respect to any misappropriation of any Trade Secret by Borrower
or any claim that Borrower's practice of any Trade Secret violates any property
right of a third party.  Borrower further agrees, consistent with good business
practice and absent direction of the Administrative Agent to the contrary,
diligently to prosecute any Person infringing any Patent or Copyright or any
Person misappropriating any of such Borrower's Trade Secrets to the extent that
Borrower reasonably believes that such infringement or misappropriation is
material to its business.

10.4          Maintenance of Patents.  At its own expense, Borrower shall make
timely payment of all post-issuance fees required pursuant to 35 U.S.C. § 41 to
maintain in force rights under each Patent except if, in its reasonable business
judgment, such maintenance of such Patent is no longer desirable in the conduct
of its business.

10.5          Prosecution of Patent Application.  At its own expense, Borrower
shall diligently prosecute all applications for Patents listed in Annex F hereto
for Borrower and shall not abandon any such application prior to exhaustion of
all reasonable administrative and judicial remedies, absent written consent of
the Administrative Agent; provided, however, that to the extent permitted by the
Credit Agreement, Borrower shall not be obligated to prosecute any application
in the event Borrower determines, in its reasonable business judgment, that the
prosecuting of such application is no longer necessary or desirable in the
conduct of its business.

10.6          Other Patents and Copyrights.  Within 60 days of its acquisition
of a Patent or Copyright, or of its filing of an application for a Patent or
Copyright, Borrower shall deliver to the Administrative Agent a copy of said
Patent or Copyright or such application, as the case may be, with a grant of
security as to such Patent or Copyright, as the case may be, confirming the
grant thereof hereunder, the form of such confirmatory grant to be substantially
the same as the form hereof.

10.7          Remedies.  If an Event of Default shall occur and be continuing,
the Administrative Agent may by written notice to Borrower, take any or all of
the following actions:  (i) declare the entire right, title, and interest of
Borrower in each of the Patents and Copyrights vested in the Administrative
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Administrative Agent for the
benefit of the Secured Creditors, in which case the Administrative Agent shall
be entitled to exercise the power of attorney referred to in Section 10.1 hereof
to execute, cause to be acknowledged and notarized and record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct Borrower to refrain, in which event
Borrower shall refrain, from practicing the Patents and using the Copyrights
directly or indirectly, and Borrower shall execute such other and further
documents as the Administrative Agent may request further to confirm this and to
transfer ownership of the Patents and Copyrights to the Administrative Agent for
the benefit of the Secured Creditors.

 

 

 

[Signature Page Follows]


                        IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

BMC INDUSTRIES, INC.,
as Borrower

By:  /s/ Bradley D. Carlson

Name:  Bradley D. Carlson

Title:  Treasurer

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
as Administrative Agent

By:  /s/ Mary Jo Jolly

Name:  Mary Jo Jolly

Title:  Assistant Vice President

 

U.S. BANK NATIONAL ASSOCIATION

By:  /s/ Nicholas G. Myers

Name:  Nicholas G. Myers

Title:  Assistant Vice President

 